Opinions of the United
2000 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-6-2000

Allah v. Al-Hafeez
Precedential or Non-Precedential:

Docket 98-1385




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2000

Recommended Citation
"Allah v. Al-Hafeez" (2000). 2000 Decisions. Paper 186.
http://digitalcommons.law.villanova.edu/thirdcircuit_2000/186


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2000 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed September 6, 2000

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 98-1385

MICHAEL MALIK ALLAH, MINISTER;
KHALIL WALI MUHAMMAD

Michael Malik Allah,
       Appellant

v.

HUMZA AL-HAFEEZ; WILLIAM W. ENNIS, REV.

UNITED STATES OF AMERICA,
       Intervenor

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civil No. 96-cv-06587)
District Judge: Hon. Marvin Katz

Argued: July 20, 2000

Before: SLOVITER, NYGAARD and FUENTES,
Circuit Judges

(Filed: September 6, 2000)
       Deena Jo Schneider
       Michael J. Barry (Argued)
       Ninette Byelich
       Schnader Harrison Segal & Lewis
        LLP
       Philadelphia, PA 19103

        Attorneys for Appellant

       D. Michael Fisher
        Attorney General
       J. Bart DeLone (Argued)
       Calvin R. Koons
        Senior Deputy Attorney General
       John G. Knorr, III
        Chief Deputy Attorney General
        Chief, Appellate Litigation Section
       Office of Attorney General
       Appellate Litigation Section
       Harrisburg, PA 17120

        Attorneys for Appellees

       David W. Ogden
        Acting Assistant Attorney General
       Michael R. Stiles
        United States Attorney
       John C. Hoyle
       Susan L. Pacholski (Argued)
        Attorneys, Appellate Staff
        Civil Division
       Department of Justice
       Washington, D.C. 20530-0001

        Attorneys for Intervenor

OPINION OF THE COURT

SLOVITER, Circuit Judge.

Michael Malik Allah appeals the District Court's order
granting the motion of defendants Humza Al-Hafeez and
William W. Ennis for judgment on the pleadings and
dismissing Allah's claims alleging infringement of his First

                                  2
Amendment right to free exercise of religion in violation of
42 U.S.C. S 1983. The appeal requires us to interpret the
scope of S 803(d)(e) of the Prison Litigation Reform Act
("PLRA"), codified at 42 U.S.C. S 1997e(e), and to determine
its applicability to Allah's First Amendment claims.

I.

Allah, who was granted leave to proceed in forma
pauperis, filed his pro se complaint on October 15, 1996,
naming as defendants Ennis, the chaplain for S.C.I.
Frackville, and Al-Hafeez, the appointed outside minister
for the Nation of Islam within S.C.I. Frackville. Allah, a
follower of the Nation of Islam, alleges that his First
Amendment right to free exercise of religion1 and that of
other followers of the Nation of Islam in S.C.I. Frackville is
being violated because Al-Hafeez is not a member of the
Nation of Islam and engages in teachings that contradict
the teachings of Elijah Muhammad, the leader of the Nation
of Islam.2 His complaint states that he seeks injunctive
relief as well as $10,000 from each defendant in
compensatory damages and $100,000 in punitive damages.

On April 30, 1997, Allah filed an amended complaint
adding 26 defendants (mostly prison officials and guards)
and alleging that they harassed him in retaliation for filing
this lawsuit and trying to practice his religion. The District
Court treated Allah's filing as a motion to amend his
complaint and, over objection by Ennis and Al-Hafeez,
granted the motion, stating that "Defendants' contentions
may be raised by a Motion for Summary Judgment
following completion of discovery." Allah v. Al-Hafeez, No.
_________________________________________________________________

1. He also alleged violation of his substantive due process rights and
violation of federal and state law. Those claims are not at issue in this
appeal.

2. The complaint is signed by 21 members of the Nation of Islam at S.C.I.
Frackville and is accompanied by affidavits of members of the Nation of
Islam at S.C.I. Frackville concerning the teachings of Al-Hafeez. Included
in the affidavits were affidavits of Rabiq V. Muhammad and Khalil Wali
Muhammad, who were also named as plaintiffs in the action. Rabiq V.
Muhammad was dismissed by order entered July 29, 1997. Khalil Wali
Muhammad does not appeal the grant of judgment on the pleadings.

                               3
96-6587 (E.D. Pa. May 30, 1997). However, apparently
those 26 additional defendants were never served with the
amended complaint, and they were not added to the docket.

In July 1997, Allah was transferred from S.C.I. Frackville
to S.C.I. Greene. On April 3, 1998, Ennis and Al-Hafeez
filed a motion for judgment on the pleadings. They argued
that Allah's complaint against them should be dismissed
because his claim for injunctive relief was rendered moot by
his transfer and because his claims for damages were
barred under the PLRA, 42 U.S.C. S 1997e(e). By order
dated April 22, 1998, the District Court granted the motion.3
After dismissing the complaint against Al-Hafeez and Ennis
upon their motion for judgment on the pleadings, the court
closed the case without addressing the remaining 26
unserved defendants and the retaliation claims alleged
against them in the amended complaint. Allah timely
appealed.

This court appointed counsel to represent Allah on appeal.4
_________________________________________________________________

3. The District Court also stated in its order that Allah's claims against
defendants Al-Hafeez and Ennis were dismissed "because the `Religious
Practices Claims' represent a doctrinal dispute within the Muslim
religion." Allah v. Al-Hafeez, No. 96-6587 (E.D. Pa. Apr. 22, 1998). This
was not an argument presented by defendants in their motion for
judgment on the pleadings, and they concede on appeal that "Allah's
complaint against them does implicate First Amendment concerns."
Appellees' Br. at 11 n.3. Given the facts alleged in the complaint and our
duty to construe those facts liberally, we agree with the parties that, to
the extent the statement was intended to serve as an alternate basis for
the court's ruling, the District Court erred in dismissing the claims on
that ground at this juncture. See Cruz v. Beto , 405 U.S. 319, 322 (1972);
Small v. Lehman, 98 F.3d 762, 764 & n.3, 767-68 (3d Cir. 1996),
overruled on other grounds by City of Boerne v. Flores, 521 U.S. 507
(1997); SapaNajin v. Gunter, 857 F.2d 463, 464 (8th Cir. 1988); see also
Thomas v. Review Bd. of Ind. Employment Sec. Div. , 450 U.S. 707, 715-
16 (1981) (courts should accept assertions of intrafaith differences
unless claim is so bizarre or clearly nonreligious in motivation as not to
be entitled to protection under the Free Exercise Clause).

4. We express our appreciation to appellant's counsel for volunteering
their services in this and numerous other civil rights cases. Schnader
Harrison Segal & Lewis LLP, the firm representing Allah in this appeal,
and an increasing number of other lawyers in the Third Circuit who
agree to act as counsel at the request of the courts act in the highest
tradition of service of the legal profession.

                               4
We also granted the United States Department of Justice
leave to intervene to defend the constitutionality of
S 1997e(e). The appeal was consolidated with another
appeal brought by Allah in a separate case captioned Allah
v. Seiverling, No. 97-3627. The two consolidated appeals
present distinct legal issues, and we address the issues in
separate opinions.

We have jurisdiction over the appeal from the final order
of the District Court under 28 U.S.C. S 1291. As this is an
appeal from the District Court's dismissal of Allah's
complaint under Fed. R. Civ. P. 12(c), we exercise plenary
review, accepting as true all of the allegations in the
complaint and drawing all reasonable inferences in favor of
Allah. See Turbe v. Government of the Virgin Islands, 938
F.2d 427, 428 (3d Cir. 1991); Jablonski v. Pan Am. World
Airways, Inc., 863 F.2d 289, 290 (3d Cir. 1988). The
District Court's judgment may be affirmed only if no relief
can be granted under any set of facts that could be proved.
See Turbe, 938 F.2d at 428.

II.

Section 1997e(e), entitled "Limitation on recovery,"
provides:

       No Federal civil action may be brought by a prisoner
       confined in a jail, prison, or other correctional facility,
       for mental or emotional injury suffered while in
       custody without a prior showing of physical injury.

Allah concedes that his claims for injunctive relief were
mooted by his transfer from S.C.I. Frackville to S.C.I.
Greene and that only his claims for damages remain.
Therefore, our examination of S 1997e(e) focuses on
whether the section precludes Allah's claims for damages.

Allah emphasizes that he is seeking damages for harm
allegedly suffered as a result of the defendants' violation of
his First Amendment rights. The plain language of
S 1997e(e) makes no distinction between the various claims
encompassed within the phrase "federal civil action" to
which the section applies. We turn first to consider Allah's
claims for compensatory damages.

                               5
It is well settled that compensatory damages under
S 1983 are governed by general tort-law compensation
theory. See Carey v. Piphus, 435 U.S. 247, 255 (1978). In
other words, "damages are available under [S 1983] for
actions `found . . . to have been violative of . . .
constitutional rights and to have caused compensable
injury . . . .' " Id. (emphasis omitted) (quoting Wood v.
Strickland, 420 U.S. 308, 319 (1975)).

In elaborating on this principle, the Supreme Court has
explained that compensatory damages for claims brought
under S 1983 for violations of constitutional rights "may
include not only out-of-pocket loss and other monetary
harms, but also such injuries as `impairment of reputation
. . . , personal humiliation, and mental anguish and
suffering.' " Memphis Community Sch. Dist. v. Stachura, 477
U.S. 299, 307 (1986) (quoting Gerte v. Robert Welch, Inc.,
418 U.S. 323, 350 (1974)). By the same token, however, the
Court held that substantial damages may only be awarded
to compensate for actual injury suffered as a result of the
violation of a constitutional right. See id. at 308. Indeed, in
that case the Court overturned a substantial jury verdict
for the plaintiff because the jury had been erroneously
instructed to place their own subjective value on the
constitutional rights transgressed. See also Carey, 435 U.S.
at 248 (absent proof of actual injury, compensatory
damages may not be awarded); Makin v. Colorado Dep't of
Corrections, 183 F.3d 1205, 1214-15 (10th Cir. 1999)
(reversing an award of damages for a free exercise claim
where the district court calculated damages based on an
abstract, per diem calculation rather than on evidence of
actual mental or emotional harm suffered by prisoner).
"[T]he abstract value of a constitutional right," the Supreme
Court has stated, "may not form the basis forS 1983
damages." Stachura, 477 U.S. at 308.

We see no construction of Allah's complaint that would
save his claims for compensatory damages from the bar
imposed by S 1997e(e). Allah seeks substantial damages for
the harm he suffered as a result of defendants' alleged
violation of his First Amendment right to free exercise of
religion. As we read his complaint, the only actual injury
that could form the basis for the award he seeks would be

                                6
mental and/or emotional injury. Under S 1997e(e), however,
in order to bring a claim for mental or emotional injury
suffered while in custody, a prisoner must allege physical
injury, an allegation that Allah undisputedly does not
make. Accordingly, Allah's claims for compensatory
damages are barred by S 1997e(e) and were appropriately
dismissed.

Allah relies on footnote 14 in the Stachura opinion as
support for the proposition that a jury could measure the
value of the infringement on his constitutional rights
without basing it on any mental or emotional injury. That
footnote is not helpful here because it refers to a narrow
category of cases in which compensatory damages may be
presumed, i.e., voting rights cases. See 477 U.S. at 311
n.14 (citing Nixon v. Herndon, 273 U.S. 536 (1927)). As the
Court explained in the text of Stachura, presumed damages
are designed to "roughly approximate the harm that the
plaintiff suffered and thereby compensate for harms that
may be impossible to measure." Id. at 316. Therefore, even
assuming arguendo that presumed damages are available
for a First Amendment free exercise claim, but see Spence
v. Board of Educ., 806 F.2d 1198, 1200 (3d Cir. 1986) (no
presumed damages for violations of First Amendment free
speech and free association rights), that claim would still be
"for mental or emotional injury suffered" under the facts as
alleged in this case and would be barred by S 1997e(e)
absent a showing of prior physical injury.

But our determination that S 1997e(e) bars Allah's claims
for compensatory damages does not mean that the section
bars all of his claims for damages. On the contrary, the
Supreme Court recognized in both Carey and Stachura that
certain absolute constitutional rights may be vindicated by
an award of nominal damages in the absence of any
showing of injury warranting compensatory damages. See
Stachura, 477 U.S. at 308 n.11 ("[N]ominal damages, and
not damages based on some undefinable `value' of infringed
rights, are the appropriate means of `vindicating' rights
whose deprivation has not caused actual, provable injury.");
Carey, 435 U.S. at 266 (approving recovery of nominal
damages without proof of actual injury). After Carey, federal
courts have consistently awarded nominal damages for

                               7
violations of First Amendment rights. See, e.g. , LeBlanc-
Sternberg v. Fletcher, 67 F.3d 412, 431 (2d Cir. 1995)
(awarding nominal damages for Fair Housing Act and
conspiracy to violate First Amendment rights claims); Wolfel
v. Bates, 707 F.2d 932, 934 (6th Cir. 1983) (per curiam)
(affirming award of nominal damages for violation of
prisoner's First Amendment rights).

Although Allah does not expressly seek nominal damages
in his complaint, this court has held that "it is not
necessary to allege nominal damages." Basista v. Weir, 340
F.2d 74, 87 (3d Cir. 1965). Moreover, the allegations in
Allah's complaint are consistent with a claim for nominal
damages, and he has asserted that he seeks nominal
damages in his brief on appeal. Cf. Davis v. District of
Columbia, 158 F.3d 1342, 1349 (D.C. Cir. 1998) (declining
to construe complaint to seek nominal damages where
complaint sought only damages for mental or emotional
injury and neither plaintiff nor amicus mentioned a claim
for nominal damages in briefs on appeal). Construing his
pro se complaint liberally, we interpret Allah's complaint to
request nominal damages. See Haines v. Kerner , 404 U.S.
519, 520 (1972) (per curiam) (holding pro se complaint to
less stringent standards than formal pleadings drafted by
lawyers); Perkins v. Kansas Dep't of Corrections , 165 F.3d
803, 808 (10th Cir. 1999) (construing pro se complaint as
seeking injunctive relief despite plaintiff's failure to
expressly request such relief).

Punitive damages may also be awarded based solely on a
constitutional violation, provided the proper showing is
made. See Alexander v. Riga, 208 F.3d 419, 430 (3d Cir.
2000); Basista v. Weir, 340 F.2d at 87; see also Coleman v.
Kaye, 87 F.3d 1491, 1497 (3d Cir. 1996) ("[P]unitive
damages may be awarded under 42 U.S.C. S 1983`when
the defendant's conduct is shown to be motivated by evil
motive or intent, or when it involves reckless or callous
indifference to the federally protected rights of others.' ")
(quoting Smith v. Wade, 461 U.S. 30, 56 (1983)). "The
purpose of punitive damages is to punish the defendant for
his willful or malicious conduct and to deter others from
similar behavior." Stachura, 477 U.S. at 306 n.9.
Accordingly, to the extent that Allah's punitive damages

                               8
claims stem solely from the violation of his First
Amendment rights, and not from any emotional or mental
distress suffered therefrom, those claims are not claims
brought "for mental or emotional injury suffered" and are
not barred by S 1997e(e).5

Given the Supreme Court's clear directive that nominal
damages are available for the vindication of a constitutional
right absent any proof of actual injury, we cannot agree
with the position taken by Al-Hafeez and Ennis that
Congress intended S 1997e(e) to bar all claims for damages
brought under S 1983 without a prior showing of physical
injury. The plain language of S 1997e(e) states that "[n]o
federal civil action may be brought . . . for mental or
emotional injury . . . without a prior showing of physical
injury." 42 U.S.C. S 1997e(e) (emphasis added). Neither
claims seeking nominal damages to vindicate constitutional
rights nor claims seeking punitive damages to deter or
punish egregious violations of constitutional rights are
claims "for mental or emotional injury." We thus find more
persuasive the position taken by the Department of Justice
in its brief and argument as intervenor that S 1997e(e) bars
claims for damages for mental or emotional injury but
leaves untouched claims for damages brought to vindicate
a constitutional right or to punish for violation of that right.

The defendants' position would put us in conflict with the
other courts of appeals who have faced similar issues. For
example, the Court of Appeals for the Ninth Circuit in
Canell v. Lightner, 143 F.3d 1210, 1213 (9th Cir. 1998), the
first court of appeals to face the issue, held that a prisoner
plaintiff was not barred under S 1997e(e) from asserting a
claim for violation of his First Amendment rights. Similarly,
in Rowe v. Shake, 196 F.3d 778, 781-82 (7th Cir. 1999),
_________________________________________________________________

5. Because we conclude that S 1997e(e) does not bar Allah's claims
seeking nominal and punitive damages for the violation of his First
Amendment rights, we do not reach Allah's challenge to the
constitutionality of S 1997e(e) were it to bar all of Allah's claims for
damages. However, we note that other courts of appeals to have faced
such challenges have held that the section's limitation on damages
withstands constitutional challenge. See Davis v. District of Columbia,
158 F.3d 1342 (D.C. Cir. 1998); Zehner v. Trigg , 133 F.3d 459 (7th Cir.
1997).

                               9
the Court of Appeals for the Seventh Circuit held that
S 1997e(e) did not bar a claim by prisoner plaintiffs seeking
nominal damages and declaratory relief for deprivation of
their First Amendment rights. Citing Canell, the court
explained that "[a] prisoner is entitled to judicial relief for a
violation of his First Amendment rights aside from any
physical, mental, or emotional injury he may have
sustained." Id.

The holding in Davis v. District of Columbia, 158 F.3d
1342 (D.C. Cir. 1998), is not to the contrary. In Davis, the
Court of Appeals for the District of Columbia held that
S 1997e(e) barred a plaintiff's claims for compensatory and
punitive damages where those claims were based on the
plaintiff's alleged emotional and mental distress suffered as
a result of the violation of his constitutional right to
privacy. In that case, the plaintiff alleged only emotional
and mental distress resulting from the violation. See id. at
1345. Moreover, neither the plaintiff nor his counsel on
appeal mentioned a claim for nominal relief, and the court
declined to construe the complaint to seek such relief. See
id. at 1349. Accordingly, the court held that the plaintiff's
claims for punitive and compensatory damages were barred
by S 1997e(e) because those claims stemmed from the
allegations of emotional and mental injury. See id. at 1348.

III.

In sum, we hold that Allah's claims for compensatory
damages are barred by S 1997e(e) but that his claims for
nominal damages are not barred by that provision.
Furthermore, to the extent that Allah's claims for punitive
damages are premised on the alleged violation of his right
to free exercise of religion rather than on any emotional or
mental distress suffered as a result of the violation, those
claims also are not barred. Accordingly, we will affirm in
part and reverse in part the order of the District Court
granting judgment on the pleadings in favor of Al-Hafeez
and Ennis, and we will remand for further proceedings not
inconsistent with this opinion.6 On remand, the District
_________________________________________________________________

6. Of course, we express no view on the merits of Allah's claims, as they
are not before us.

                               10
Court also should address the status of the 26 defendants
whose joinder it authorized but who were overlooked in its
order of dismissal.

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                11